Citation Nr: 0943754	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  03-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae (PFB) prior to January 14, 2009, 
and in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1991 to 
October 1994.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which awarded an increased 10 
percent evaluation for PFB effective November 29, 2002.  
During the pendency of the appeal, in an August 2009 rating 
decision, the RO assigned an increased 30 percent disability 
rating for PFB effective January 14, 2009.    

As the Veteran maintains that a higher rating is warranted, 
his claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimaint will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

Historically, the matter was previously before the Board in 
May 2005 and January 2006.  On both occasions the claim was 
remanded for further development and adjudication.  In June 
2007, the Board denied a rating in excess of 10 percent for 
the service-connected PFB.  The Veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2008 Order, the Court vacated the June 
2007 Board decision and remanded the matter for compliance 
with the instructions in the Joint Motion for Remand.  Per 
Court Order, the Board remanded the claim to the RO in 
November 2008 for further development. (Note: the increased 
30 percent evaluation was awarded after the June 2007 Board 
Remand).  Having been completed, the matter is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Prior to January 14, 2009, the Veteran's service 
connected PFB was productive of no more than papules covering 
3.5 percent of the head and 2 percent of the neck. There was 
no objective evidence of PFB covering an area at least 20 to 
40 percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or that which required systemic therapy such 
as corticosteroids or other immunosuppressive drugs during a 
12-month period.  

3.  From January 14, 2009, the Veteran's service connected 
PFB was productive of no more than papules involving 20 to 40 
percent of the total body surface and 40 percent of the 
exposed body surface requiring daily, oral antibiotic therapy 
only.  There was no objective evidence of PFB covering more 
than 40 percent of his entire body or more than 40 percent of 
exposed areas affected, or requiring constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during a 12-month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PFB 
prior to January 14, 2009, and in excess of 30 percent 
thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, 
including Diagnostic Codes 7800, 7806, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Historically, service connection for PFB was granted in a May 
1995 rating decision.  A 10 percent rating was assigned 
effective October 1994.  In December 1997, the RO reduced the 
disability rating to noncompensable to be made effective 
April 1998.

The Veteran filed the instant claim of entitlement to a 
compensable rating in November 2002.  The RO awarded an 
increased 10 percent evaluation in the January 2003 rating 
decision.  The Veteran disagreed with the 10 percent rating 
and initiated the instant appeal.  Specifically, the Veteran 
maintained that a higher rating was warranted for bleeding 
and pus from papules on his neck and face during shaving.  In 
an August 2009 rating decision, a 30 percent rating was 
assigned effective January 14, 2009.  As the Veteran 
maintains that an even higher rating is warranted, his claim 
remains in appellate status.  AB, supra.

The Veteran's PFB been rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7813 and 7806, as 10 percent disabling prior 
to January 14, 2009, and 30 percent thereafter.  Diagnostic 
Code 7813, directs the rating specialist to rate 
dermatophytosis under the predominant disability, which is 
dermatitis (Diagnostic Code 7806) in the instant case.  

Under Diagnostic Code 7806, a 10 percent rating is assigned 
for dermatitis or eczema covering at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent of exposed areas affected, 
or intermittent systemic immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118.  

A 30 percent  rating is assigned for dermatitis or eczema 
covering at least 20 to 40 percent of the entire body, or 20 
to 40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more during the 
past 12-month period.  Id.  

A 60 percent rating is assigned for dermatitis or eczema 
covering more than 40 percent of the entire body, or more 
than 40 percent of exposed areas affected, or constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Id.

The Board notes that effective October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising that portion 
of the Schedule that addresses the Skin, so that it more 
clearly reflects VA's policies concerning the evaluation of 
scars.  Specifically, these amendments concern 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805.  However, this amendment 
shall apply to all applications for benefits received by VA 
on or after October 23, 2008.  As the Veteran filed his claim 
for benefits in November 2002, the amendments are not 
applicable to the instant appeal.

Based on its review of the medical evidence, the Board finds 
that a rating in excess of 10 percent prior to January 14, 
2009, and in excess of 30 percent thereafter under Diagnostic 
Code 7806, or any other applicable code for the Veteran's PFB 
is not warranted.  38 C.F.R. §§ 4.7, 4.118.  A review of the 
pertinent medical evidence reveals the following. 

The last medical evidence in the claims file prior to the 
Veteran filing his claim in November 2002 is a July 1997 
report of VA examination.  At that time, the Veteran 
indicated that he used a hair clipper instead of shaving with 
a traditional razor.  He complained of intermittent problems 
with skin bumps after shaving.  Physical examination showed 
old healed lesions from PFB.  There were two to three lesions 
palpable and felt under the chin without tenderness or 
infection.  There were no open skin lesions or loss of hair.  
There were also no hypo- or hyperpigmentation areas under the 
chin where the bumps were located.

Upon VA examination in January 2003, the Veteran informed the 
examiner that he had not sought any treatment for his PFB for 
the four years prior to examination.  He further indicated 
that he had not used anything other than topical cortisone 
cream for his PFB, but not in the last four years.  He 
complained that his face itched after shaving.  There were no 
malignant neoplasms of the skin.  Physical examination 
revealed 3.5 percent of the head and 2 percent of the neck 
was affected.  There was no scarring or disfigurement.  The 
examiner found scattered papules on the right upper neck and 
some on the back of the neck and face.  There was no scarring 
alopecia.  

VA outpatient treatment records dated in 2003 are devoid of 
any complaints or treatment for PFB.  There is no record of 
any treatment between 2003 and the next VA examination in 
January 2009, where there was a clear increase in severity of 
the symptoms associated with PFB.  Specifically, the examiner 
found that papules involved an area between 20 to 40 percent 
of the total body surface and 40 percent of exposed body 
service.  There was some darkened area under the facial 
shaved areas, scalp, eyebrows and beard.  There were some 
hyperpigmented areas over the neck, shoulders, and some on 
the legs.  While the condition required antibiotic therapy, 
Minocycline 100 milligrams twice daily, the examiner 
indicated this was not a corticosteroid or immunosuppressive 
drug.  The examiner specifically stated there was no recent 
documentation of steroid therapy.  

Despite statements from the Veteran in September 2009 that he 
was using corticosteroids, there was no objective evidence to 
support his claim.  

Prior to January 14, 2009, there was no evidence that PFB 
covered an area at least 20 to 40 percent of the entire body, 
or 20 to 40 percent of exposed areas affected, or required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  38 C.F.R. § 4.118.  From January 
14, 2009, there is no objective evidence that the Veteran's 
PFB covers more than 40 percent of his entire body or more 
than 40 percent of exposed areas affected, or requires 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Id. 

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating prior to January 14, 2009, and 30 percent 
thereafter, which have been assigned.  See Hart, supra.   The 
Board considered rating the Veteran's PFB under other 
analogous criteria.  However there was no evidence of 
disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one or two features or paired sets of features or with two 
to three or four to five characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected PFB presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that 
disability due to the PFB has not required frequent inpatient 
care, nor has it by itself markedly interfered with 
employment.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  The assigned ratings 
adequately compensate the Veteran for the nature and severity 
of his PFB.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In a letter sent to the Veteran in December 2002, VA complied 
with VCAA notification responsibilities.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim 
(evidence that his disability had worsened in severity), and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  The Veteran was provided 
with the specific notice required by Dingess, supra, in a May 
2006 letter.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA 
treatment records, and reports of VA examination.  The 
Veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 




ORDER

Entitlement to an evaluation in excess of 10 percent for PFB 
prior to January 14, 2009, and in excess of 30 percent 
thereafter, is denied. 


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


